DETAILED ACTION

Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendment filed 8/30/21.  Claims 1, 3-10, 14, 16-17, 19-21, 23-24, 27, and 46 are pending.  Claim 46 is new.  
The IDS filed 8/30/2021 has been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10, 13-14, 16-17, 19-21, 23-24, 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite “wherein the dihydropyridine-type calcium channel blocker pharmaceutical composition is administered to the subject after authorization of the provision.”  This amendment was presumably made to address the 
However, it is noted that Claim 1 and its dependent claims currently recite a computer system executing instructions to perform the recited method.  It is unclear to the examiner how the recited limitation of “wherein the dihydropyridine-type calcium channel blocker pharmaceutical composition is administered to the subject after authorization of the provision” could be performed as a function of the claimed computer system.  
Claims 3-10, 13-14, 16-17, 19-21, 23-24 and 27 inherit the deficiencies of claim 1 through dependency, and are therefore also rejected.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 46 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e, a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
35 USC 101 enumerates four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter. As explained by the courts, these “four categories together In re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 (Fed. Cir. 2007).  Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter?  Applicant’s claims fall within at least one of the four categories of patent eligible subject matter because claim 46 is drawn to a (computer) system (executing a method).   
Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not complete the eligibility analysis.  Claims drawn only to an abstract idea, a natural phenomenon, and laws of nature are not eligible for patent protection.  As described in MPEP 2106, subsection III, Step 2A of the Office’s eligibility analysis is the first part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l,134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. at 77-78, 101 USPQ2d at 1967-68).  
The United States Patent and Trademark Office (USPTO) has prepared revised guidance (2019 Revised Patent Subject Matter Eligibility Guidance) for use by USPTO personnel in evaluating subject matter eligibility. The 2019 Revised Patent Subject Matter Eligibility Guidance revises the procedures for determining whether a patent claim or patent application claim is directed to a judicial exception (laws of nature, 
Step 2A asks: Does the claim recite a law of nature, a natural phenomenon (product of nature) or an abstract idea? If so, is the judicial exception integrated into a practical application of the judicial exception?  A claim recites a judicial exception when a law of nature, a natural phenomenon, or an abstract idea is set forth or described in the claim. While the terms “set forth” and “describe” are thus both equated with “recite”, their different language is intended to indicate that there are different ways in which an exception can be recited in a claim. For instance, the claims in Diehr set forth a mathematical equation in the repetitively calculating step, while the claims in Mayo set forth laws of nature in the wherein clause, meaning that the claims in those cases contained discrete claim language that was identifiable as a judicial exception. The claims in Alice Corp., however, described the concept of intermediated settlement without ever explicitly using the words “intermediated” or “settlement.”  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the 
In the instant case, claim 46, recite(s) a method and system for certain methods of organizing human activities, which is subject matter that falls within the enumerated groupings of abstract ideas described in the 2019 Revised Patent Subject Matter Eligibility Guidance.    Certain methods of organizing human activities includes fundamental economic practices, like insurance; commercial interactions (i.e. legal obligations, marketing or sales activities or behaviors, and business relations).   Organizing human activity also encompasses managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions.)  The recited system performs steps for determining patients who qualify for a medical treatment based upon various criteria. (i.e. managing personal behavior or relationships or interactions between people… including following rules or instructions.)  In particular, the claim 46 recites a method and system for:
a) conducting a survey, with a plurality of survey questions, of the subject thereby obtaining a plurality of survey results, wherein each survey results corresponds to a survey question in the plurality of survey questions, and wherein the plurality of survey results comprises: whether the subject is pregnant or breastfeeding, whether the subject is taking a dihydropyridine-type calcium channel blocker, a systolic blood pressure of the subject, a diastolic blood pressure of the subject, whether the subject has ever had an atherosclerotic cardiovascular event or had a heart procedure, a gender of the subject, an age of the subject, a race of the subject, whether the subject is taking any 
c) running all or a portion of the plurality of survey results against the first plurality of filters, wherein, when a respective filter in the first plurality of filters is fired in accordance with one or more triggering conditions associated with the respective filter, the subject is deemed not qualified for provision of the dihydropyridine-type calcium channel blocker pharmaceutical composition, wherein the first plurality of filters comprises: a first pregnancy filter that is fired at least upon the determination, through the plurality of survey results, of the triggering condition that the subject is pregnant or the subject is breastfeeding, a dihydropyridine medication filter that is fired at least upon the determination, through the plurality of survey results, of the triggering condition that the subject is taking a dihydropyridine-type calcium channel blocker, a first blood pressure filter that is fired at least when the first plurality of survey results indicates (i) the systolic blood pressure of the subject is greater than a ceiling systolic pressure, (ii) the diastolic blood pressure of the subject is greater than a ceiling diastolic pressure, or (iii) the systolic blood pressure of the subject is less than a baseline systolic pressure and the diastolic blood pressure of the subject is less than a baseline diastolic pressure, an age filter that is fired at least upon the determination, through the first plurality of survey results, of the triggering condition that the subject does not have a permitted age, and a pooled cohort equation filter that that is fired at least upon the determination, 
e) running all or a portion of the plurality of survey results against the second plurality of filters, wherein, when a respective filter in the second plurality of filters is fired, the corresponding filter warning for the respective filter is displayed on the display, and wherein the second plurality of filters comprises: a first liver disease filter that is fired at least upon a determination, through the plurality of survey results, of the triggering condition that the subject has had a liver problem, and a first drug interaction filter that is fired at least upon the determination, through the first plurality of survey results, of the triggering condition that the subject is taking a medication that interacts with the dihydropyridine-type calcium channel blocker pharmaceutical composition; 
f) obtaining acknowledgment from the subject for the warning issued to the subject by any filter in the second plurality of filters through an affordance displayed on the display in conjunction with the warning; and
the fulfillment process comprises: 
obtaining, through an affordance on the display, confirmation from the subject that the over the counter drug facts label has been received and read; and 
authorizing, confirmation from the subject that the over the counter drug facts label has been received and read, provision of the dihydropyridine-type calcium channel blocker pharmaceutical composition to the subject.
  This judicial exception is not integrated into a practical application because the claim language does not recite any improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); applying the judicial 
While abstract ideas, natural phenomena, and laws of nature are not eligible for patenting by themselves, claims that integrate these exceptions into an inventive concept are thereby transformed into patent-eligible inventions. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354, 110 USPQ2d 1976, 1981 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71-72, 101 USPQ2d 1961, 1966 (2012)). Thus, the second part of the Alice/Mayo test is often referred to as a search for an inventive concept. Id.  An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).  Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting “the Government’s invitation to substitute Sections 102, 103, and 112 inquiries for the better established inquiry under Section 101”). As made clear by the courts, the “‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the Intellectual Ventures I v. Symantec Corp.,838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9).  
As described in MPEP 2106, subsection III, Step 2B of the Office’s eligibility analysis is the second part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. _, 134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961 (2012)).  Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception?  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional steps amount to insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)).
  Claim 46 recite(s) additional limitation(s), including one or more processor(s) and memory.  Again, the additional components is/are generic components that perform functions well-understood, routine and conventional activities that amount to no more than implementing the abstract idea with a computerized system. 
To support the finding of the identified features being generic and conventional, the generic nature of the computer system used to carryout steps of the recited method is underscored by the system description in the instant application, which discloses: “the user device 102 preferably comprises an operating system 302 that includes procedures for handling various basic system services. The operating system 302 (e.g., 
 Such language underscores that the applicant's perceived invention/ novelty focuses on the computerized implementation of the abstract idea, not the underlying structure of the additional (generic) components.
Exemplary claim 46 also recites additional limitation(s), including the steps of: 
b) obtaining a first plurality of filters of a first category class from a stored data structure, wherein each respective filter in the first plurality of filters has a corresponding indication of one or more survey questions in the plurality of survey questions, and a corresponding triggering condition; 
d) obtaining a second plurality of filters of a second category class from a stored data structure wherein each respective filter in the second plurality of filters has (i) a corresponding indication of one or more survey questions in the plurality of survey questions, (ii) a corresponding triggering condition, and (iii) a corresponding filter warning;
storing an indication, in a subject profile, of an initial order for the dihydropyridine-type calcium channel blocker pharmaceutical composition; 

displaying the over the counter drug facts label for the dihydropyridine-type calcium channel blocker pharmaceutical composition on the display; 
The courts have recognized the certain computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05 (d) (II)).  Among these are the following features: 
-	Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink”) which is analogous to the “displaying the over the counter drug facts label for the dihydropyridine-type calcium channel blocker pharmaceutical composition on the display” step of claim 46; 
Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 which is analogous to the “storing an indication, in a subject profile, of an initial order for the dihydropyridine-type calcium channel blocker pharmaceutical composition;” “retrieving from data storage an over the counter drug facts label for the dihydropyridine-type calcium channel blocker pharmaceutical composition’”  and  steps b) and d) of obtaining filters of first and second category class in the instant invention. 
Because Applicant’s claimed invention recites a judicial exception that is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself, the claimed invention is not patent eligible.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an assessment module…for” and “a fulfillment module.. for” in claim 46.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Response to Arguments
Applicant's arguments filed 8/30/21 have been fully considered but they are not persuasive. 
(A)  Applicant argues that the claims overcome the rejections under 35 USC 101.  In response, the rejections of claims 1, 3-10, 14, 16-17, 19-21, 23-24 and  27 under 35 USC 101 have been withdrawn based upon the amendments made to claim 1, and the administration of a particular treatment as part of the claimed method. 

(B)  Applicant argues that the rejection under the 35 USC 103 should be withdrawn based upon common ownership of the applied primary reference.  
	In response, based upon Applicant’s statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.( MPEP § 717.02.), the prior art rejection has been withdrawn. 
(C)  Applicant argues that claim 46 should not be rejected under 35 USC 101.
	In response, claim 46 fails to meet patent eligibility requirements as set forth in the 101 rejection provided in the current action.  The claim is drawn to “certain methods of organizing human activity.”   Certain methods of organizing human activities includes/ encompasses managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions.)  The recited system performs steps for screening patients/subjects who qualify for a medical treatment based upon various criteria. (i.e. managing personal behavior or relationships or interactions between people… including following rules or instructions.)    The recited process is the automation of screening patients for a clinical trial or medical treatment.  
The recited judicial exception is not integrated into a practical application because the claim language does not recite any improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)); effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment see MPEP 2106.05(e).  As explained the retrieval of filters (i.e. obtaining filters from a data structure) is analogous to “storing and retrieving information in memory, and is a well‐understood, routine, and conventional function or as insignificant extra-solution activity (See MPEP 2106.05 (d) (II)).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel L Porter whose telephone number is (571)272-6775.  The examiner can normally be reached on M-F, 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice A. Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



RACHEL L. PORTER
Primary Examiner
Art Unit 3626



/Rachel L. Porter/Primary Examiner, Art Unit 3626